Citation Nr: 9927210	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-06 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a left eye disability.

Whether new and material evidence has been presented to 
reopen a claim of service connection for a cardiovascular 
disease, including hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 to 
September 1966.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in September 1996 and October 1996.  The decisions of the RO 
denied service connection for a left eye disability, and the 
existence of new and material evidence to reopen a claim for 
service connection for cardiovascular disease including 
hypertension.

This case was previously Remanded in October 1997 to afford 
the veteran a hearing before a Member of the Board.  On May 
10, 1999, a hearing was held at the RO before C.W. Symanski, 
who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

The issue of whether new and material evidence has been 
presented to reopen a claim of service connection for a 
cardiovascular disease, including hypertension, will be 
addressed in the Remand that immediately follows this 
decision.


FINDINGS OF FACT

1.  The claim for service connection for a left eye 
disability is not accompanied by any medical evidence to 
support the claim. 

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for a left eye disability is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that his eyes were 
found to be normal during a physical examination in September 
1946.  No eye abnormalities were noted during subsequent 
examinations in September 1949, April 1952, September 1952, 
and March 1953.  A treatment record dated in October 1953 
included a diagnosis of conjunctivitis in the right eye, with 
no mention of the left eye.  Examinations in September 1955 
and November 1956 found the veteran's eyes to be normal.  A 
treatment record dated in July 1957 noted an infection on the 
right upper eyelid, and did not mention the left eye.  
Reports of medical history dated in November 1957 and 
September 1958 did not include any complaints concerning the 
veteran's eyes.  Records of examinations dated in August 
1960, April 1962, March 1964, and July 1964 were all negative 
for any abnormalities in the veteran's eyes.  Treatment 
records show that in July 1964 the veteran complained of a 
foreign body in his left eye, which was then removed.  Other 
records show that the veteran continued to receive treatment 
in July 1964 after the removal of the foreign body from his 
left eye.  A retirement physical examination in May 1966 
found the veteran's eyes to be normal.

Letters from Richard B. Simon, M.D., dated in June 1985 and 
February 1986 noted that the veteran had corneal deposits due 
to treatment with Amiodarone.

A CT (computed tomography) scan of the orbits of the 
veteran's eyes in September 1986 found normal appearance to 
the orbits bilaterally.

A treatment record dated in November 1986 noted a diagnosis 
of conjunctivitis in both eyes, the left worse than the 
right.

A January 1991 letter written by Dr. Simon noted corneal 
deposits due to Amiodarone, and an idiopathic left eye optic 
atrophy whose etiology could not be determined.

Dr. Simon stated in a January 1992 letter that the veteran 
had been under his care since 1985, and had severe optic 
atrophy in the left eye, with pressures between 12 and 14.  
Dr. Simon also indicated that the veteran had all the 
appearances of idiopathic optic atrophy or low tension 
glaucoma in the left eye, with some opacities in the cornea 
due to Amiodarone.

A letter from Dr. Simon dated in July 1993 stated that the 
veteran had corneal deposits due to use of the prescribed 
drug Amiodarone, as well as low tension glaucoma with 
significant visual loss in the left eye, particularly in the 
peripheral visual field.

A record dated in July 1994 from Dr. Simon gave the diagnoses 
of optic atrophy in the left eye, and corneal deposits 
secondary to Amiodarone.

A letter written by Robert A. Grand, O.D., dated in June 
1996, stated that the veteran had low pressure glaucoma in 
the left eye, which caused optic nerve damage.  Dr. Grand 
also stated that the veteran's optic nerve damage contributed 
to peripheral vision loss, which was first diagnosed in June 
1981 and continued through the date the letter was written.

A letter dated in August 1996 from a friend who was stationed 
with the veteran reported that the veteran failed a physical 
examination in early 1950 due to limited peripheral vision.

A letter signed by Dr. Simon dated in September 1996, 
reported that the veteran had been off Amiodarone for over 
one year, and that the accompanying corneal deposits had 
disappeared.  It was also noted that the glaucoma/ optic 
atrophy in the veteran's left eye appeared to be unchanged.  
(The veteran submitted a waiver of RO consideration of this 
evidence submitted at a Board hearing in May 1999.)

During the hearing before a Member of the Board in May 1999, 
the veteran testified that he failed two peripheral vision 
tests in 1950, but that the tests were borderline and were 
not written into any reports.  The veteran further stated 
that he was unaware of any problems with his left eye until 
approximately 1975, when he was told that he had a low grade 
glaucoma.  The veteran stated that he had tried to obtain 
these records, but that they had been lost or misplaced due 
to a natural disaster in that area.  The veteran also stated 
his belief that the problems with his peripheral vision that 
occurred in 1950 were the initial manifestations of the low 
grade glaucoma that he currently has.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131.  This determination requires a finding of a current 
disability that is related to an injury or disease incurred 
during service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans' Appeals) (Court) has held 
that a claim must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a 
claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
some circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability (including through statutory presumptions 
that certain diseases manifesting themselves within certain 
prescribed periods of time are related to service).  Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Nevertheless, a claimant does 
not meet his burden by merely presenting lay testimony, 
including his own, since lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under §  5107(a); if no medical evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran has submitted evidence that he currently has 
glaucoma.  The record shows that the veteran has been 
diagnosed with glaucoma and optic atrophy in the left eye, 
which have contributed to peripheral vision loss.  Glaucoma 
is considered an organic disease of the nervous system and 
may thus be presumed to have been incurred in service if it 
is manifested to a degree of 10 percent or more within one 
year of service separation.  38 C.F.R. §§ 3.307, 3.309.

The veteran states that his left eye disability began during 
service.  He testified during a Board hearing in May 1999 
that peripheral vision loss was first pointed out to him in 
1950 after he failed a service examination.  The veteran has 
also submitted a letter from a service friend of his, which 
stated that the veteran failed a service examination in 1950 
due to limited peripheral vision.  However, the veteran's 
service medical records do not contain any references to 
treatment for peripheral vision loss, glaucoma, or any other 
disease in the left eye.  The only medical evidence 
concerning the veteran's left eye indicates that he was 
treated for a foreign body in the eye, which was then 
removed.  No other abnormalities concerning the left eye were 
noted during service.  While the veteran testified that he 
was told he had peripheral vision loss while in service, and 
a letter from a friend of the veteran supports this 
testimony, medical evidence of glaucoma or peripheral vision 
loss in service is needed in order to make the veteran's 
claim well-grounded.

Furthermore, the veteran has not submitted any evidence to 
connect his current left eye disability with any left eye 
problems that were present during his military service.  
Although the veteran's statements and testimony must be 
accepted as true for determining whether his claim is well 
grounded, his opinion that his left eye disability began in 
service is entitled to no probative weight because, as a 
layperson, he is not competent to offer such an opinion.  
Espiritu.  The veteran may believe that his current eye 
disability is related to the reported peripheral vision loss 
that he says occurred during military service, but medical 
evidence regarding medical diagnosis and etiology is still 
required.  In this case, there is no medical evidence showing 
a connection between the veteran's current left eye 
disability and any left eye injury or disease incurred in or 
aggravated by service, nor is there any medical evidence of 
glaucoma within one year of service separation.

Therefore, the criteria for establishing a well grounded 
claim under Caluza v. Brown are not met, since the veteran 
has not provided any medical evidence showing a nexus between 
his left eye disability and an in-service injury or disease.  
Lacking such evidence, the veteran's claim is not plausible 
and so must be denied as not well grounded.


ORDER

In the absence of a well grounded claim, service connection 
for a left eye disability is denied.


REMAND

The record shows that the veteran's claim for service 
connection for cardiovascular disease was denied in March 
1967, and service connection for essential hypertension was 
denied in February 1973.  The veteran did not appeal these 
decisions and they became final.  The veteran has since 
submitted evidence in support of an application to reopen his 
claim for service connection.  

In a rating decision in October 1996 and statement of the 
case in January 1997, the RO found that the evidence added to 
the record since the previous final denial of service 
connection was not new and material since there was no 
reasonable possibility that it would change the prior denial 
of service connection for cardiovascular disease including 
hypertension.

The Board notes that a recent decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), invalidated the 

holding of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991) that 
had established a "bright line" definition of what 
constitutes "material evidence" in the context of an 
application to reopen a claim for service connection (that, 
to be material, the newly submitted evidence must present a 
reasonable possibility of changing the outcome), in favor of 
the existing regulatory framework of 38 C.F.R. § 3.156.  The 
Federal Circuit noted that the threshold for determining 
whether evidence was new and material under that standard was 
rather low.

According to the provisions of § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Moreover, in Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999) (en banc), subsequent to the Federal Circuit's 
Hodge opinion, the United States Court of Appeals for 
Veterans Claims set forth a three-step process to be used for 
reopening claims: first, VA must determine whether new and 
material evidence has been presented under § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); and third, if the claim is well grounded, VA 
should evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In light of the fact that the record indicates that the RO 
considered at least part of the recently submitted evidence 
concerning cardiovascular disease including hypertension 
under the Colvin standard that was invalidated by the Federal 
Circuit, it would be prejudicial to the veteran for the Board 
to proceed with final appellate consideration of his claim 
before the RO has reviewed the evidence that has been added 
to the record under the current legal standard.

Accordingly, this case is REMANDED for the following 
additional action:  

The RO should review the evidence that 
has been added to the record since the 
last unappealed rating decision which 
denied service connection for the 
condition in issue the standard set forth 
by the Federal Circuit in Hodge and 
following the process set forth by the 
Court in Wilkins.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with an appropriate 
supplemental statement of the case 
concerning all additional evidence added 
to the record and they should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

